Dissenting Opinion by
Mr. Justice Manderino:
I dissent. Anita Holland-Moritz Holschuh should be awarded custody of her minor children, Peter and Kai. There is no necessity for a further hearing in the Court of Common Pleas of Berks County. That Court’s original order, awarding custody of the children to the mother was proper. No abuse of discretion has been established which would bar an affirmance of the lower court’s original order.
During this litigation, one court or another has concluded that this mother (1) while completing her education made a wise decision about her children and demonstrated her concern for their welfare (2) is ready and able to resume her responsibilities as a mother (3) is not an unfit mother (4) is a woman of excellent education (.5) is a woman of high intelligence, and (6) has always tried as best she could to provide for the welfare of her sons.
In spite of the recited judicial conclusions which remain unquestioned, this woman must suffer an additional hearing because—as a college student living alone and apart from her children—her life style does not pass the moral muster of the men making up the *451majority. At tlie first hearing, this woman chanted one mea culpa—there is no need for another—except this woman may yet receive judicial clemency by a double atonement for violation of the double standard.